Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
14, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00770-CV

POPEYE'S LOUISIANA KITCHEN, INC. AND HZ SOUTHEAST FOODS,
                      INC., Appellants

                                         V.

STACEY MCBRIDE, INDIVIDUALLY AND AS NEXT FRIEND OF JANE
                  DOE, A MINOR, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-19759


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed September 23, 2019. On
January 6, 2021, appellants filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.